SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
This Second Amendment to Loan and Security Agreement (this "Amendment") is
entered into as of April 21, 2016, by and between EAST WEST BANK ("Bank") and
CĪON INVESTMENT CORPORATION, a Maryland corporation ("Borrower").
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of April 30, 2015 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of January 28, 2016,
collectively, the "Agreement").  The parties desire to amend the Agreement in
accordance with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1. The following defined terms set forth in Section 1.1 of the Agreement hereby
are added, or amended and restated, as follows:
"Borrowing Base" means an amount equal to, (a) from the Second Amendment Closing
Date through September 30, 2016, forty percent (40%) of Collateral, as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrower and  (b) at all times thereafter, the lesser of (i) the
average monthly net proceeds received by Borrower from the sale of its equity
securities during the trailing three (3) month period ending on the last day of
the immediately preceding calendar month of Borrower or (ii) fifty percent (50%)
of Collateral, as determined by Bank with reference to the most recent Borrowing
Base Certificate delivered by Borrower.
"Borrowing Base Certificate" is a borrowing base certificate in the form
attached to the Agreement, (a) from the Second Amendment Closing Date through
September 30, 2016, as Exhibit C-1, and  (b) at all times thereafter, as Exhibit
C-2.
"Revolving Maturity Date" means April 27, 2017.
"Second Amendment Closing Date" means April 21, 2016.
2. Section 6.7 of the Agreement hereby is amended and restated in its entirety
to read as follows:
"6.7       Fair Market Value of Collateral.  The Collateral shall at all times
have a Fair Market Value of not less than, (a) from the Second Amendment Closing
Date through September 30, 2016, the aggregate amount of Advances outstanding
hereunder, multiplied by two and a half (2.5) and (b) at all times thereafter,
the aggregate amount of Advances outstanding hereunder, multiplied by two (2)."
3. Exhibit D to the Agreement hereby is replaced with Exhibit D attached hereto.
4. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right.  Bank's failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
5. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.
6. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
7. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
 (a) this Amendment, duly executed by Borrower;
 (b) a certificate with respect to incumbency and resolutions of Borrower,
authorizing the execution and delivery of this Amendment;
 (c) a fully earned and non-refundable facility fee equal to Two Hundred
Thousand Dollars ($200,000);
 (d) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts; and
 (e) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.


[Balance of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 
CĪON INVESTMENT CORPORATION
 
     
By: /s/ Michael A. Reisner 
     
Title: Co-President and Co-Chief Executive Officer 
     
 
EAST WEST BANK
         
By: /s/ Emma Wang 
     
Title: First Vice President 









































































[Signature Page to Second Amendment to Loan and Security Agreement]
 

--------------------------------------------------------------------------------


 